DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm et al, US 20050154784 A1 (hereafter referred to as Malcolm) in view of Sanso et al., US 10091260 B2 (hereafter referred to as Sanso).
A.	Regarding claims 1 and 6 (apparatus) and 7 (method), Malcolm teaches an information processing system (p. 25, “The processor-based devices 140(1-2) may each include an access module 145 that allows various telephone call participants to access their respective shared 
in response to an input of first address information for starting use of a sharing service of an electronic meeting service to one or more terminal apparatuses (p. 27, “The server 150 of FIG. 1 in the illustrated embodiment includes a web server module 160 and a shared space module 165.  The web server module 160, for example, may include an HTTP (Hypertext Transfer Protocol) service routine 162 that is capable of receiving HTTP requests over the network 155, as well as sending HTTP responses over the network 155.” p. 42, “In one embodiment, the call participants may access the shared storage space 167 using their respective access module 145.  For example, as the caller and callee engage in a phone conversation, each may use the access module 145 to access the shared storage space 167 on the server 150 by entering, for example, the appropriate universal resource locator (URL).”), acquire one or more pieces of second address information for accessing personal contents  to be used only by each of individual users (The second address information is caller information and callee information. p. 41, “In FIG. 2, the module 165 creates (at 230) the shared storage space 167 based on the received call information.  In one embodiment, creating the shared storage space 167 (at 230) may comprise creating (at 235) an electronic folder for the caller to access, creating (at 240) a folder for the callee to access, and sharing (at 245) the created folders.”) through a web browser of corresponding one of the one or more terminal apparatuses in the electronic meeting service (p. 26, “In the illustrated embodiment, the access module 145 is a web browser application, such as NetscapeTM   or Internet ExplorerTM. …”); and 

B.	Regarding dependent claim 2, Malcolm-Sanso teaches the information processing system of claim 1, wherein the circuitry is further configured to: 
in response to the input of the first address information for starting the use of the electronic meeting service (Sanso, column 2, lines 40-48; “In some embodiments, a conference host uses a web conferencing service to share web conference content with one or more 
generate the personal contents of the one or more terminal apparatuses to which the first address information is input, based on a determination result indicating that the personal contents are not generated yet (Malcolm, Generate based on the based on general conference call information before determining authorized access. p. 28, “The shared space module 165, in one embodiment, creates or allocates a shared storage space 167 that is accessible by the various parties participating in a telephone call (or in a teleconference).” See p. 43, “In one embodiment, the shared space module 165 may require each accessing party to enter login information for security purposes (e.g., this feature calls for establishing an account for each authorized user).”); and acquire the one or more pieces of second address information of the 
C.	Regarding dependent claim 9, Malcolm-Sanso teaches the information processing system of claim 1, wherein the one or more pieces of second address information are associated to identification information of the electronic meeting service and identified based on terminal apparatus identification information (Malcolm, Figure 3, p. 45-46, “FIG. 3 illustrates 
D.	Regarding dependent claim 11, Malcolm-Sanso teaches the information processing system of claim 1, wherein the automatically redirecting is performed by the relay apparatus when the relay apparatus automatically instructs the one or more terminal apparatuses to redirect to the one or more pieces of second address information in response to the first address information being input at the one or more terminal apparatuses (Malcolm, The second address information is caller information and callee information. p. 41, “In FIG. 2, the module 165 creates (at 230) the shared storage space 167 based on the received call information.” The callee or caller is redirected from the URL of the web server to a personal shared space such as Figure 3. Each participant has a different shared space with a respective URL, see Figure 3, http://www.sharedspace.com\caller . See p. 43, “Once each party has access to the shared space 167, the call participants can readily exchange their information electronically using the shared storage space 167.  One example of how users can access the shared storage space 167 is shown in FIG. 3.”).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm and Sanso as applied to claim 2 above, and further in view of  Prabaker et al., US 8498994 B2 (hereafter referred to as Prabaker).
Regarding dependent claim 3, Malcolm-Sanso teaches the information processing system of claim 2, as cited above. Malcolm-Sanso does not specifically teach wherein, the .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm and Sanso as applied to claim 1 above, and further in view of Daudelin et al., US 20150079959 A1 (hereafter referred to as Daudelin).
Regarding dependent claim 5, Malcolm-Sanso teaches the information processing system of claim 1, as cited above. Malcolm-Sanso does not specifically teach wherein the first address information is the URL having a short and simple expression. However, in the same field of endeavor, Daudelin teaches the first address information is the URL having a short and simple expression (p. 43, “The service then returns a registration indicium such as a QR code or a shortened URL for use by the attendees.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malcolm-Sanso to substitute a short URL from Daudelin for the hosting URL from Malcolm-Sanso to streamline accessing the web conference for attendees and thereby improve attendee user experience.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm and Sanso as applied to claim 1 above, and further in view of Shepherd et al., US 9398059 B2 (hereafter referred to as Shepherd).
Regarding dependent claim 8, Malcolm-Sanso teaches the information processing system of claim 1, as cited above. Malcolm-Sanso does not specifically teach wherein the personal contents include a virtual whiteboard for each of individual users to use at each one of the one or more terminal apparatuses. However, in the same field of endeavor, Shepherd teaches wherein the personal contents include a virtual whiteboard for each of individual users to use at each one of the one or more terminal apparatuses (column 15, lines 10-18; .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   the prior art of record fails to teach or suggest:
wherein the circuitry is further configured to: in response to the input of first address information for starting use of the electronic meeting service to one or more terminal apparatuses, send a request for one or more pieces of second address information to the relay apparatus and acquire the one or more pieces of second address information that is generated by the relay apparatus based on the request for accessing personal contents to be used only by each of individual users through the web browser of corresponding one of the one or more terminal apparatuses in the electronic meeting service; and automatically, by the relay apparatus, redirect each of the one or more terminal apparatuses, in response to the first address information being input, to each of the acquired one or more pieces of second address information, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bracken et al., US 8855285 B1, teaches a system and method for conference calling using personal URL.
Chapweske et al., US 8412773 B2, teaches a bridge for rerouting requests to a first address to a second address by translating to at a bridge. 
Jawahar et al., US 20060080664 A1, teaches a method and apparatus for enabling dynamic resource collaboration.
Fish et al., US 20150331557 A1, teaches a selector to coordinate experiences between related applications.
McDonnell et al., US 20020113773 A1, teaches an electronic whiteboard defined by a unique network location or URL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Patrice L Winder/             Primary Examiner, Art Unit 2452